Citation Nr: 1147362	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-39 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The Veteran served on active duty from May 1975 to April 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review. 

The issue of entitlement to service connection for a left knee disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A back disorder is not currently shown.


CONCLUSION OF LAW

A back disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Concerning the appeal of the service connection claim concerning a back disorder now before the Board, the Veteran was provided notice that met these requirements in a letter dated in December 2007.  This letter met the timing requirement as it was sent before the February 2008 rating decision.  Moreover, the content of the notice, including enclosures "How You Can Help and How VA Can Help You" and "What the Evidence Must Show - Service connected comp" provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice.  The December 2007 letter also included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  There is no evidence of any failure on the part of VA to further comply with VCAA that reasonably affects the outcome of this case.

Finally, the duty to assist the appellant has been satisfied in this case.  Available service treatment records and post-service VA records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  The appellant has not informed VA of any existing medical records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claim which have not been obtained.  
 
The Veteran has not had a VA examination specifically for his current claim seeking service connection for a back disorder.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards --"competent evidence," "evidence . . . indicat[ing]"," and "medical evidence").  The Board concludes an examination is not needed in this case because there is no indication his treatment records of a current back disability, and because the Veteran has otherwise put forth no lay or medical evidence of any current back disability or recurrent symptoms of a back disability.
 
The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, has reviewed the Veteran's formal application, lay statements dated in March 2008 and April 2008, another statement dated in November 2008, and his VA Form 9, Appeal to the Board of Veterans' Appeals, dated in December 2008.  All of these statements are entirely absent of any assertions that he experiences recurrent symptoms of a back disability.  The closest the Veteran comes to referring to the current state of his health is in the April 2008 statement, wherein he refers to himself as being disabled and indicates that he wishes for his separate claim for pension to be processed quickly.  The Board finds that even the most liberal reading of that statement cannot be construed as alleging recurring symptoms of a back disability.

The only possible evidence of record that could serve to establish the existence of a current disability or recurrent symptoms of a disability comes from the Veteran's formal application wherein he indicated that he was claiming service connection for a back disability and he responded to the request on the form that he identy the onset of such disability as being 1976.  However, the Board is of the opinion that, if the mere act of completing and filing such application were meant to satisfy the requirement of providing evidence of a current disability or recurrent symptoms of a disability, the statutory and regulatory language identified in McLendon would not read the way it does, and, in fact, would be unnecessary.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.)

Accordingly, given the absence of any lay or medical evidence of a current disability or recurrent symptoms of a disability, the Board concludes that it is not necessary to obtain a medical examination or medical opinion in order to decide the service connection claim in this case.  38 C.F.R. § 3.159(c)(4)(i).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Factual Background

As part of his claim for service connection (see VA Form 21-526), received in October 2007, the Veteran claimed that he had back disorder which began in 1976, and that he was treated for this in July 1976.  

Review of the available service treatment records shows that a March 1975 enlistment examination report shows normal clinical findings concerning the Veteran's spine.  A September 1975 examination report also shows that clinical evaluation of the back was also essentially normal.  A medical report of examination at service separation is not of record.  

Review of post service VA medical records on file (dated from July 1995 to April 2009) makes no mention of either complaints of, treatment afforded for, or diagnoses concerning the Veteran's back.  

On a March 2008 VA Form 21-4138, the Veteran informed VA that he had back surgery in 1976 while on board a ship.  This is not documented in his service treatment records.  


Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the credible evidence on file is against the claim for service connection for a back disorder.  In this case, as noted, the Veteran claims that he underwent back surgery in 1976, while in the military.  Service treatment records, however, do not indicate any complaints or treatment for the Veteran's back.  Subsequent to service, the Veteran initially sought service connection for a back disorder in October 2007.  See VA Form 21-526.

In this case, concerning the Veteran's assertion that he underwent back surgery in service, even in consideration of the fact that the Veteran's service treatment records are devoid of evidence of any treatment for a back problem (as acknowledged by his accredited representative in November 2011 - see Appellant's Brief), the Board concludes that the Veteran's report constitutes competent evidence because undergoing such treatment is an event capable of lay description.

Further, however, and of significant note, no competent evidence of record indicates that the Veteran currently suffers from a back disorder, or residuals thereof.  In fact, his treatment records reflect that, during the pendency of this appeal, the Veteran has undergone several thorough physical examinations that failed to reveal any indication of a current back disorder.  Because the Veteran has no current disability, service connection must be denied.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009); Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed or at least had the disability at the time that he filed his claim for it.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Significantly, as discussed in detail above, the Veteran's own statements submitted throughout this appeal are entirely negative for any indication as to the nature of any current back disability.  He has not identified any alleged current diagnosis, nor has he specified any recurring symptoms of a back disability.  For these reasons, the Board concludes that the requirement of a current disability, in this case, has not been met.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a back disorder is denied.


REMAND

Reason for Remand the issue of entitlement to service connection for a left knee disorder:  To afford the Veteran a VA examination and to seek additional service treatment records.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

As previously reported, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for a left knee disorder.  It seems that such an examination was ordered in June 2008, but was cancelled due to "incorrect jurisdiction."  An opinion was to be sought concerning whether or not the Veteran had a current left knee disorder which was due to in-service treatment afforded him on May 14, 1977.  Review of the service treatment records show that on this day the Veteran was treated for complaints of his left knee giving out while walking down a ladder.  The Veteran provided a history of both knees giving out five years earlier (pre-service) while playing football.  The supplied diagnosis was possible torn medial meniscus, secondary to old trauma.  The Veteran has variously asserted that he currently has a left knee disorder that had its onset during his service, and, in the alternative (2) he had a preexisting left knee disorder which was aggravated during his service.  See November 2011 Appellant's Brief.  

The medical evidence of record is unclear concerning whether the Veteran had a left knee disorder which preexisted his service.  The Veteran's March 1975 entrance examination report reflects that clinical evaluation of the lower extremities was normal.  However, as noted, on a May 1977 in-service health record the Veteran reported pre-service bilateral knee problems, and the reporting physician supplied a diagnosis which contemplated "old trauma."  The Veteran also reported injuring his left knee playing football at the age of 16, incurring a "substantial" injury at that time.  See VA orthopedic surgery consult report, dated in January 2008.  

The Veteran's post-service VA treatment records reflect that he has been diagnosed with left knee problems, to include degenerative changes involving the left patellofemoral joint with associated chondrocalcinosis (see December 2004 x-ray report) and severe patellofemoral arthritis (see October 2008 orthopedic surgery note).  The October 2008 surgery note indicated that the Veteran was informed he would need to have a total left knee replacement.  

Concerning the Veteran's assertion that his left knee disorder preexisted his service and was aggravated by such, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  The history conforming to accepted medical principles is given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  38 C.F.R. § 3.304(b)(2).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258  (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id.  at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands -- that is, that the veteran was in sound condition at entry to service as to the disability for which he or she seeks service connection -- must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In sum, the Veteran's claim may prevail if the medical evidence of record shows that he has a left knee disorder that (1) is causally related to his service, or (2) had its onset during a period of his active service, or (3) clearly and unmistakably preexisted his service and was aggravated beyond the normal progression of the disease during such.

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinions are necessary for determining the nature and etiology of any disorders of the left knee that may be present.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions: 

1.  The Veteran should be afforded a VA examination to determine to determine the nature and etiology of any left knee disorder(s) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his service treatment records, his post-service medical records, and the lay statements and assertions.

The examiner should identify all current left knee disorders.  For each disorder identified, he or she should indicate when the disorder manifested and whether it is at least as likely as not that that the disorder is related to the Veteran's service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

If the examiner finds that a current left knee disorder did not manifest during the Veteran's service, he or she should indicate whether the disorder preexisted his service.  If so, he or she should state whether the preexisting left knee disorder(s) worsened in severity during service and whether the increase in severity was consistent with the natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran unless he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


